      Case 2:12-cv-00601-ROS Document 3469 Filed 01/13/20 Page 1 of 7



 1   Molly Brizgys (Bar No. 029216)
     Jared Keenan (Bar No. 027068)
 2   Casey Arellano (Bar No. 031242)
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85013
 4   Telephone: (602) 650-1854
     Email: mbrizgys@acluaz.org
 5           jkeenan@acluaz.org
             carellano@acluaz.org
 6   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 7   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 8   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 9   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
10   SIGNATURE PAGE]
11   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
12   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
13   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
14   Attorneys for Plaintiff Arizona Center for Disability Law
15   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
16
17                            UNITED STATES DISTRICT COURT

18                                  DISTRICT OF ARIZONA

19   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
20   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph           JOINT STATUS REPORT
21   Hefner; Joshua Polson; and Charlotte Wells, on            REGARDING SETTLEMENT
     behalf of themselves and all others similarly             DISCUSSIONS (DOC. 3416)
22   situated; and Arizona Center for Disability Law,
                          Plaintiffs,
23           v.
24   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Division Director,
25   Division of Health Services Contract Monitoring
     Bureau, Arizona Department of Corrections, in their
26   official capacities,
27                        Defendants.

28
      Case 2:12-cv-00601-ROS Document 3469 Filed 01/13/20 Page 2 of 7



 1          PLAINTIFFS’ POSITION
 2          Pursuant to the Court’s order (Doc. 3416), the parties held a settlement conference
 3   on January 10, 2020, with Magistrate Judge Fine. As noted in Judge Fine’s minute entry
 4   (Doc. 3468), the parties made efforts to resolve the disputes, but no resolutions were
 5   reached, and no additional settlement/mediations dates were set. In light of the parties’
 6   impasse, Plaintiffs reiterate their request that the Court set the matter for trial and that the
 7   Court schedule a status conference at the Court’s earliest availability. [Doc. 3402]
 8                                                ***
 9          As detailed in Plaintiffs’ previous filings, (Docs. 3402, 3430), this Court has the
10   authority to reinstate the proceedings on the grounds that applying the Stipulation
11   “prospectively is no longer equitable” (Fed. R. Civ. Proc., R. 60(b)(5)), and pursuant to its
12   contempt power. [See, e.g., Kelly v. Wengler, 822 F.3d 1085, 1097 (9th Cir. 2016)
13   (holding that the extension of the settlement agreement was an appropriate compensatory
14   civil sanction as “this sanction sought to return Plaintiffs as nearly as possible to the
15   position they would have occupied had [defendant] not violated the agreement.”)]1
16          However, for legal and equitable reasons, this Court should not terminate the
17   current Stipulation until it issues a judgment subsequent to trial, because until the Court
18   issues a new decree, Plaintiff class members need and are entitled to the protections of the
19   Stipulation. [Kingvision Pay-Per-View Ltd. v. Lake Alice Bar, 168 F.3d 347, 352 (9th Cir.
20   1999) (“A judgment is property, so taking it away requires due process of law. [. . .] Due
21   process generally requires notice and an opportunity to be heard before a governmental
22   deprivation of a property interest.”) (citations omitted))]
23          Upon entry of a new judgment or agreement, the Court should terminate, rather
24   than vacate, the existing Stipulation. The Ninth Circuit and other courts have recognized
25   this distinction in the prison litigation context. [See Gilmore v. State of Calif., 220 F.3d
26
            1
              The Court currently has before it fully briefed responses to its Order to Show
27   Cause, (Docs. 3235, 3339, 3352, 3363), as well as Plaintiffs’ motion for contempt for
     Defendants’ refusal to comply with the Court’s June 22, 2018 contempt order (Doc. 2898
28   at 24) and with a Ninth Circuit order (Doc. 3276). [Docs. 3301, 3315, 3323]
      Case 2:12-cv-00601-ROS Document 3469 Filed 01/13/20 Page 3 of 7



 1   987, 999-1000 (9th Cir. 2000) (noting that the Prison Litigation Reform Act’s termination
 2   provision “mandates only the termination of prospective relief, it does not require a court
 3   to terminate or vacate the underlying final judgment (typically a consent decree) which
 4   provides for such relief”); Inmates of Suffolk Cty. v. Rouse, 129 F.3d 649, 662 (1st Cir.
 5   1997) (“While terminating a consent decree strips it of future potency, the decree’s past
 6   puissance is preserved and certain of its collateral effects may endure. Vacating a consent
 7   decree, however, wipes the slate clean, not only rendering the decree sterile for future
 8   purposes, but also eviscerating any collateral effects and, indeed, casting a shadow on past
 9   actions taken under the decree's imprimatur”), cert. denied, 524 U.S. 951 (1998); accord,
10   Benjamin v. Jacobson, 172 F.3d 144, 159 (2d Cir.), cert. denied sub nom. Benjamin v.
11   Kerik, 528 U.S. 824 (1999)]
12                                               ***
13          Plaintiffs propose that the Court schedule a trial to commence approximately 180
14   days from the date of its order setting the matter for trial, with discovery to close 45 days
15   before trial, and that the Court postpone the requirement that the parties file proposed
16   Findings of Fact and Conclusions of Law until after all the evidence has been submitted.
17          Plaintiffs plan to introduce the bulk of their case via experts, and request that the
18   Court order Defendants to permit Plaintiffs’ experts and counsel access to tour ADC
19   institutions in the coming months, and that these visits not count against the 20 days of
20   monitoring visits per year authorized by the Stipulation. [Doc. 1185 ¶ 32] Plaintiffs
21   request that the Court order Defendants to provide all documents requested prior to an
22   expert tour within seven (7) days of Plaintiffs’ notification of a planned tour. Plaintiffs
23   will notify Defendants a minimum of two weeks prior to a planned expert tour. Plaintiffs
24   propose that the parties exchange all expert reports thirty (30) days prior to the date set for
25   trial. Each party shall make their experts available for a deposition to last no longer than
26   eight (8) hours.
27          Plaintiffs hope to streamline and shorten any trial, and thus they request that the
28   Court (1) require experts to present the bulk of their direct testimony through written

                                                  -2-
      Case 2:12-cv-00601-ROS Document 3469 Filed 01/13/20 Page 4 of 7



 1   declarations, with time-limited direct oral testimony; (2) order the parties to stipulate that
 2   documents and medical records that the experts reviewed can be submitted into evidence
 3   without laying a foundation; (3) order the parties to stipulate to the greatest extent possible
 4   regarding the admissibility of documents; and (4) order any deposition designations be
 5   submitted into the record for Court review rather than read into the record live.
 6          Plaintiffs anticipate that if these proposed methods to streamline and shorten the
 7   trial are adopted, they can present their case in chief in approximately 80 hours (not
 8   including Defendants’ cross-examination time).
 9          DEFENDANTS’ POSITION
10          Defendants believe some progress was made during the January 10, 2020
11   mediation session with Magistrate Judge Fine as to defining general concepts that may
12   govern a re-negotiated stipulation. The parties discussed numerous issues regarding a
13   revised agreement and the scope of same.           Defendants believe additional mediation
14   sessions with Magistrate Judge Fine would be beneficial and request that the Court issue
15   additional orders requiring the parties to continue the mediation process with Magistrate
16   Judge Fine.
17          As to Plaintiffs’ demand to set the case for trial and devise a discovery schedule,
18   Defendants maintain, as asserted in Defendants’ Reply to Plaintiffs’ Response to Court
19   Order (Dkt. 3456), that Plaintiffs have not established the necessary legal and factual basis
20   for reopening the case and proceeding to trial.         As previously argued, because the
21   Stipulation is not a court order, Rule 60 is not a valid legal basis to terminate the
22   Stipulation and set the case for trial. (Dkt. 3456 at 2-3.) Finally, Defendants once again
23   object to Plaintiffs’ proposed discovery and trial schedule and procedure and disposition
24   of the Stipulation. (Dkt. 3410 at 4-5.)
25          //
26          //
27          //
28          //

                                                  -3-
      Case 2:12-cv-00601-ROS Document 3469 Filed 01/13/20 Page 5 of 7



 1   Dated: January 13, 2020
 2   Respectfully submitted,
 3   STRUCK, LOVE, BOJANOWSKI,              PRISON LAW OFFICE
     & ACEDO, PLC
 4
     By: : s/ (with permission)
 5            Timothy J. Bojanowski         By: s/ Corene T. Kendrick
        Daniel P. Struck                       Donald Specter (Cal. 83925)*
 6      Rachel Love                            Alison Hardy (Cal. 135966)*
        Timothy J. Bojanowski                  Sara Norman (Cal. 189536)*
 7      Nicholas D. Acedo                      Corene T. Kendrick (Cal. 226642)*
        STRUCK, LOVE,                          Rita K. Lomio (Cal. 254501)*
 8      BOJANOWSKI, & ACEDO, PLC               PRISON LAW OFFICE
        3100 West Ray Road, Suite 300          1917 Fifth Street
 9      Chandler, Arizona 85226                Berkeley, California 94710
        Telephone: (480) 420-1600              Telephone: (510) 280-2621
10      Email: dstruck@strucklove.com          Email: dspecter@prisonlaw.com
                    rlove@strucklove.com                 ahardy@prisonlaw.com
11             tbojanowski@strucklove.com                snorman@prisonlaw.com
                    nacedo@strucklove.com                ckendrick@prisonlaw.com
12                                                       rlomio@prisonlaw.com
13                                                 *Admitted pro hac vice
14       Attorneys for Defendants                  David C. Fathi (Wash. 24893)*
                                                   Amy Fettig (D.C. 484883)**
15                                                 Eunice Hyunhye Cho (Wash. 53711)*
                                                   ACLU NATIONAL PRISON PROJECT
16                                                 915 15th Street N.W., 7th Floor
                                                   Washington, D.C. 20005
17                                                 Telephone: (202) 548-6603
                                                   Email: dfathi@aclu.org
18                                                          afettig@aclu.org
                                                            echo@aclu.org
19
                                                   *Admitted pro hac vice. Not admitted in
20                                                 DC; practice limited to federal courts.
21                                                 **Admitted pro hac vice
22                                                 Molly Brizgys (Bar No. 029216)
                                                   Jared Keenan (Bar No. 027068)
23                                                 Casey Arellano (Bar No. 031242)
                                                   ACLU FOUNDATION OF ARIZONA
24                                                 3707 North 7th Street, Suite 235
                                                   Phoenix, Arizona 85013
25                                                 Telephone: (602) 650-1854
                                                   Email: mbrizgys@acluaz.org
26                                                          jkeenan@acluaz.org
                                                            carellano@acluaz.org
27
28

                                             -4-
     Case 2:12-cv-00601-ROS Document 3469 Filed 01/13/20 Page 6 of 7



 1                                            Daniel C. Barr (Bar No. 010149)
                                              Amelia M. Gerlicher (Bar No. 023966)
 2                                            John H. Gray (Bar No. 028107)
                                              PERKINS COIE LLP
 3                                            2901 N. Central Avenue, Suite 2000
                                              Phoenix, Arizona 85012
 4                                            Telephone: (602) 351-8000
                                              Email: dbarr@perkinscoie.com
 5                                                     agerlicher@perkinscoie.com
                                                       jhgray@perkinscoie.com
 6
                                       Attorneys for Plaintiffs Shawn Jensen; Stephen
 7                                     Swartz; Sonia Rodriguez; Christina Verduzco;
                                       Jackie Thomas; Jeremy Smith; Robert Gamez;
 8                                     Maryanne Chisholm; Desiree Licci; Joseph
                                       Hefner; Joshua Polson; and Charlotte Wells,
 9                                     on behalf of themselves and all others similarly
                                       situated
10
11                                     ARIZONA CENTER FOR DISABILITY
                                       LAW
12
                                       By:      s/ Maya Abela
13                                            Rose A. Daly-Rooney (Bar No. 015690)
                                              J.J. Rico (Bar No. 021292)
14                                            Maya Abela (Bar No. 027232)
                                              ARIZONA CENTER FOR
15                                            DISABILITY LAW
                                              177 North Church Avenue, Suite 800
16                                            Tucson, Arizona 85701
                                              Telephone: (520) 327-9547
17                                            Email: rdalyrooney@azdisabilitylaw.org
                                                         jrico@azdisabilitylaw.org
18                                                       mabela@azdisabilitylaw.org
19                                            Asim Dietrich (Bar No. 027927)
                                              5025 East Washington St., Ste. 202
20                                            Phoenix, Arizona 85034
                                              Telephone: (602) 274-6287
21                                            Email: adietrich@azdisabilitylaw.com
22                                     Attorneys for Arizona Center for Disability Law
23
24
25
26
27
28

                                        -5-
      Case 2:12-cv-00601-ROS Document 3469 Filed 01/13/20 Page 7 of 7



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 13, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                                     Richard M. Valenti
13                      STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                  dstruck@strucklove.com
14                                 rlove@strucklove.com
                               tbojanowski@strucklove.com
15                                nacedo@strucklove.com
                                 ahesman@strucklove.com
16                                  jlee@strucklove.com
17                                  tray@strucklove.com
                                  rvalenti@strucklove.com
18                                   Attorneys for Defendants
19
20                                                              s/ Corene T. Kendrick

21
22
23
24
25
26
27
28

                                                -6-
